In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bernstein, J.), dated May 16, 1990, which granted the motion of the defendant Jerry Agrusa for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The record demonstrates that the injured plaintiff fell on a public sidewalk in front of the defendant Jerry Agrusa’s business. There is no evidence that Agrusa made any special use of the area in which the injured plaintiff fell, or otherwise caused or created the alleged sidewalk defect. Consequently, the Supreme Court properly dismissed the complaint insofar as asserted against Agrusa (see, e.g., Little v City of Albany, 169 AD2d 1013; Giammarino v Angelo’s Royal Pastry Shop, 168 AD2d 423; Sheehan v Rubenstein, 154 AD2d 663). Mangano, P. J., Sullivan, Balletta and Ritter, JJ., concur.